Citation Nr: 1220807	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for scar located at the right lateral epicondyle of the humerus.

2.  Entitlement to an initial compensable rating for hemorrhoids.

3.  Entitlement to higher initial ratings for service-connected chronic adjustment disorder with mixed anxiety and depressed mood, rated as 10 percent disabling from October 1, 2004 to May 31, 2009, and 70 percent disabling since June 1, 2009.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1979 with the United States Coast Guard.  He also had active service from April 1987 to January 1992, and from December 1994 to September 2004 with the United States Navy.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board observes that the Veteran's claims folder has been rebuilt, and that original service treatment records and other potentially pertinent documents are currently unavailable.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a Report of Contact dated August 2009, the Veteran appears to have raised the issues of entitlement to increased ratings for service-connected right ulnar fracture residuals, low back strain, left carpal tunnel syndrome, scar on the posterior aspect of the right elbow joint, scar on the posterior aspect of the right wrist and scar on the anteromedial aspect of the left forearm.  It is unclear whether he intends to raise additional service connection claims.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claims which are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board has an obligation to determine which issues have been properly appealed to the Board regardless of findings or actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In general, an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his/her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

A February 2008 RO rating decision addressed 16 separate service connection claims.  Later that month, the Veteran submitted an NOD focused on three separate issues: (1) the initial rating for service-connected psychiatric disorder; (2) the initial rating for service-connected hemorrhoids; and (3) the initial rating for a "4 inch scar below the right elbow" that was found "tender" on the October 2006 Compensation and Pension (C&P) examination.

With respect to the service-connected psychiatric disorder, the RO issued an SOC in February 2009, and the Veteran submitted a timely substantive appeal in March 2009.  Thus, the Veteran perfected his appeal on this issue to the Board.

By rating decision dated June 2009, the RO increased the initial rating for chronic adjustment disorder with mixed anxiety and depressed mood to 70 percent disabling effective June 1, 2009.  According to a VA Form 21-6789 dated June 30, 2009, the RO deemed the increased evaluation a "full-grant of benefits sought on appeal" for this issue.  Yet, it is a well-settled legal principle that a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded, unless specifically waived by the claimant.  AB v. Brown, 6 Vet. App. 35 (1993).  

Here, the RO awarded less than a 100 percent rating for the entire appeal period, and only a 10 percent rating for the time period from October 1, 2004 to May 31, 2009.  The Veteran has not expressly withdrawn his appeal, or limited his appeal to the current ratings assigned.  The Board, therefore, has listed this issue on the title page as a claim which is currently before the Board.

In connection with the service-connected psychiatric disorder claim, the record contains June 2009 opinions from a VA clinician and a VA C&P examiner that the Veteran's service-connected psychiatric disorder renders him unemployable.  This evidence reasonably raised the issue of entitlement to TDIU, which was formally adjudicated by the RO in October 2009.  The issue of TDIU is deemed part of the pending claims for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For administrative purposes, the TDIU issue has been listed as a separate claim on the title page.

The RO has also certified for appeal issues phrased as "evaluation of residuals motor vehicle accident, scars right upper extremity, currently evaluated as 0 percent disabling" and "evaluation of residuals motor vehicle accident, scar left upper extremity, currently evaluated as 0 percent disabling."  An October 2006 VA C&P examination report identified 4 separate scar residuals from service: (1) a scar located at the right lateral epicondyle of the humerus; (2) a scar on the posterior aspect of the right elbow joint; (3) a scar on the posterior aspect of the right wrist; and (4) a scar on the anteromedial aspect of the left forearm.

In the February 2008 NOD, the Veteran's representative provided specific argument that the Veteran's "4 inch scar below the right elbow" warranted a 10 percent rating under Diagnostic Code (DC) 7804 due to a clinical finding of tenderness.  A review of the October 2006 VA C&P report discloses that the Veteran's scar located at the right lateral epicondyle of the humerus was the only one identified as "slightly tender on deep palpation."  Notably, the rating criteria for evaluating scar disabilities in effect at the time of the effective date for the appeal (2004) provided for a 10 percent rating where a scar was superficial and painful on examination.  See 38 C.F.R. § 4.118, DC 7804 (2004).  A note to DC's 7801 and 7802 provided that scars located on anterior and posterior surfaces of extremities (such as in this case) were to be separately rated and combined in accordance with 38 C.F.R. § 4.25.

In this context, the Board finds that the Veteran only expressed an intent to seek appellate review on the issue of entitlement to a compensable rating for his scar located at the right lateral epicondyle of the humerus.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The Veteran has not appealed the initial ratings for the three additional scars identified on the October 2006 VA C&P examination.  Thus, the Board has rephrased the RO's phrasing of the scar disability issue at hand.

Finally, there are no jurisdictional issues with respect to the hemorrhoid issue, which the Veteran has properly appealed to the Board.

Concerning the merits of the claims, the RO last adjudicated the initial rating claim for service-connected psychiatric disability in June 2009.  Since that time, additional pertinent evidence has been associated with the claims folder which has not been considered with respect to this issue.  The RO must readjudicate this claim and, if the benefit is not granted in full effective to the date of the original claim, issue a Supplemental SOC (SSOC).  38 C.F.R. § 19.31(b)(1).

With respect to the scar disability claim, the RO's February 2008 rating decision and February 2009 SOC did not give any consideration to the criteria of Diagnostic Code 7804 (pertaining to scars which are tender and painful on objective demonstration) in effect at the inception of the appeal.  This issue also requires RO readjudication.  38 C.F.R. § 19.31(b)(2) (an SSOC is required where there is a material defect in the SOC or prior SSOC).

With respect to all of the claims on appeal, the Board notes that the June 2009 VA C&P examination report reflects an assessment that the Veteran's service-connected psychiatric disorder causes loss of motivation, social isolation, loss of concentration and avoidance of difficult situations.  For example, the Veteran had a default court judgment rendered against him because he failed to appear in court.

In this case, the Veteran has failed to report on two occasions for VA examinations scheduled to evaluate his scar and hemorrhoid disabilities.  Despite the unemployability opinions, the Veteran has failed to respond to the RO's request for further information such as his earned income since his discharge from service.  See generally 38 C.F.R. § 4.16(a) (TDIU is only warranted when a Veteran is unable to obtain and maintain "substantially gainful" employment).  He has also not submitted a 6-page statement, presented to the June 2009 VA examiner, which he intended to submit to the RO.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the VA system is "veteran-friendly" and "non-adversarial."  See Evans v. Shinseki, 25 Vet. App. 7, 14 (2011); Kouvaris v. Shinseki, 22 Vet. App. 377, 381 (2009).  The Board must be cognizant that the Veteran's very own service-connected disabilities may be interfering with his ability to provide evidence capable of substantiating his claims.  

On the other hand, the Board must reach a decision at some point in time regardless of a claimant's ability to cooperate.  The duty to assist is not a one-way street, and a claimant must cooperate with VA's efforts to obtain information to assist the claim.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran is hereby advised that VA requires his assistance in developing his claims.  In particular, the Board finds that VA examination may be necessary to properly evaluate the nature and severity of his service-connected scar located at the right lateral epicondyle of the humerus as well as hemorrhoids.  He is further advised that a determination of his entitlement to TDIU benefits (100 percent disability compensation) may depend, in part, upon his completion of a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) which assists VA in determining whether he has engaged in substantially gainful employment. 

Finally, the Board observes that the active participation of the Veteran's representative may be necessary to assist the Veteran in responding to the remand directives.  To the extent possible, the Board would appreciate any assistance and encouragement which the Veteran's representative could provide the Veteran in developing his claims.

Accordingly, the case is REMANDED for the following action:

1.  Resend to the Veteran a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) for his completion and return.  Additionally, request the Veteran to submit a copy of the 6-page statement that he presented to the VA C&P examiner in June 2009.

2.  Associate with the claims folder relevant records of the Veteran's treatment within the Upstate New York VA Health Care System since October 2009.

3.  Upon completion of the above, attempt to reschedule the Veteran for additional examinations of his scar located at the right lateral epicondyle of the humerus, and his hemorrhoids.  The claims folder contents must be available to the examiner for review.

With respect to the scar disability, the examiner is requested to provide the following findings:

	a) whether the Veteran's scar located at the right lateral epicondyle of the humerus is associated with underlying soft tissue damage;
	b) whether the Veteran's scar located at the right lateral epicondyle of the humerus results in frequent loss of covering of skin;
	c) whether the Veteran's scar located at the right lateral epicondyle of the humerus is painful on examination; and
	d) whether the Veteran's scar located at the right lateral epicondyle of the humerus results in limitation of function of any affected part.

With respect to the hemorrhoid disability, the examiner is requested to provide the following findings:

	a) whether the Veteran's hemorrhoids would be best clinically described as mild or moderate in degree;
	b) whether the Veteran's hemorrhoids would be best clinically described as large or thrombotic, irreducible, with excessive tissue and evidencing frequent recurrences; OR
	c) whether the Veteran's hemorrhoids would be best clinically described as resulting in persistent bleeding with secondary anemia, or with fissures.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  

4.  Thereafter, readjudicate the claims of 1) entitlement to an initial compensable rating for scar located at the right lateral epicondyle of the humerus; 2) entitlement to an initial compensable rating for hemorrhoids; 3) entitlement to higher initial ratings for service-connected chronic adjustment disorder with mixed anxiety and depressed mood, rated as 10 percent disabling from October 1, 2004 to May 31, 2009, and 70 percent disabling since June 1, 2009; and 4) entitlement to TDIU.  With respect to the scar disability, the RO should specifically consider the applicability of DC's 7801-05 in effect at the inception of the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH A. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

